Case 1:19-cr-00367-DLC Document 83 Filed 05/25/21 Page 1 of 1

 

THE LAW OFFICES OF

JUDITH VARGAS

May 25, 2021

Via ECF

Hon. Denise L. Cote
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.

New York, NY 10007-1312

United States v. Juan Rosario, 19-Cr-367 (DLC)
AMENDED Consent Request for Modification of Bond Conditions

Honorable Judge Cote:

We write with the consent of the Government and Pretrial Services (PTS) to respectfully
request an amendment to our previously endorsed request for a modification of Mr. Rosario’s
bond conditions.

On May 21, 2021, this Honorable Court endorsed and ordered our request that (1) Mr.

Rosario be allowed access to his passport for the limited purpose of obtaining a driver’s
license/identification card; and (2) the removal of Mr. Rosario’s location monitoring device and
the imposition of a curfew in lieu of home incarceration. With respect to location monitoring, we
request that in addition to its removal that there be no curfew imposed on Mr. Rosario. There is
no objection by either the Government nor PTS to this amended request.

We thank the Court in advance for its consideration of this matter.

Respectfully,
f

a LL O IGG

 

Judith Vargas
Attorney for Mr. Juan Rosario

ce: AUSA Kyle Wirshba
AUSA Juliana Moore i : Le
U.S. PTSO Marlon 0’ Valles

 

NEW YORK PUERTO RICO SATELLITE
20 Vesey Street * Suite 400 * New York, NY 10007 MCS Plaza * Suite 1200 * Ponce de Leon Avenue
Tel: 212.668-0024 * Fax: 212.668.0060 San Juan, PR 00917

Judithvargas l@aolcom

 
